Per Curiam.
Employee seeks review of a decision of the Workmen’s Compensation Commission denying her compensation benefits. She challenges the commission’s finding that the employer did not have the notice or actual knowledge of injury required by Minn. St. 176.141.
It is undisputed that the employee first indicated to the employer that her disability was work-related nearly 2 1/2 years after her injury. She argues that the circumstances of the injury were such as to put the *562employer on reasonable inquiry that the injury was work-related.1 The commission’s finding to the contrary is supported by substantial evidence and must, therefore, be affirmed.2
Affirmed.

See, Pojanowski v. Hart, 288 Minn. 77, 178 N. W. 2d 913 (1970); Davidson v. Bermo, Inc. 272 Minn. 97, 137 N. W. 2d 567 (1965).


 See, Strei v. Church of St. Joseph, 290 Minn. 565, 188 N. W. 2d 879 (1971); Minn. St. 15.0425(e).